Citation Nr: 0025332	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
syndrome (previously diagnosed as chronic lumbosacral 
strain), currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of left 
tibia and fibula fracture with shortening of the extremity, 
currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1948 to April 
1950, September 1950 to April 1952 and from May 1952 to 
November 1956.

This appeal is from April 1997 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  The former denied an 
increased rating for the back disorder and the latter denied 
an increased rating for the left leg disorder and a TDIU.

For reasons explained in the remand appended to this 
decision, the Board of Veteran's Appeals (Board) will defer 
final decision on the issue of TDIU.


FINDINGS OF FACT

1.  The veteran has chronic lumbar syndrome manifested by 
severe disc space narrowing and degenerative changes of the 
lumbar spine and severe limitation of motion with pain on 
motion.

2.  The veteran has residuals of fracture of the left tibia 
and fibula manifested by shortening of the left lower 
extremity with intramedullary rod in place and callus 
formation and tenderness at the site of the healed fracture, 
overall good alignment, degenerative disease of the knee with 
full range of motion with pain and ligament laxity shown by 
Lachman's test, degenerative disease of the ankle with 
moderate limitation of motion and pain on motion.

3.  The combined disability evaluation for the veteran's 
service connected disabilities is 50 percent.

4.  There is evidence of record sufficient to warrant 
submission of the veteran's claim for total disability 
evaluation based on individual unemployability for 
extraschedular consideration.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 40 
percent for chronic lumbar syndrome (previously diagnosed as 
chronic lumbosacral strain) are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.20, 
4.40, 4.45, 4.59, Diagnostic Code 5293 (1999).

2.  The schedular criteria for a rating greater than 20 
percent for residuals of left tibia and fibula fracture with 
leg shortening are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Code 5262 (1999).

3.  The schedular criteria for a total disability evaluation 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.16(a) (1999).

4.  The claim for total disability evaluation based on 
individual unemployability under 38 C.F.R. § 4.16(b) is well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.16(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that the veteran sustained 
fractures of the left tibia and fibula in a motor vehicle 
accident in April 1955.  He underwent open reduction and 
surgical fixation of the fracture with a pin.  VA 
examinations in February 1957 found surgical residuals from 
the fracture, including a one-half inch shortening of the 
left leg, chronic lumbosacral strain due to the leg 
shortening, and normal knee and ankle.  The initial 
disability rating in March 1957 granted service connection 
for fracture, left tibia and fibula, with shortening of the 
left lower extremity, rated as impairment of the tibia and 
fibula, and chronic lumbosacral strain, rated as chronic 
lumbar strain.

Service separation records reveal that the veteran had 
education through sixth or seventh grade.  His three 
separation reports show prior civilian occupations as hotel 
"houseman," plasterer, and laborer.  A July 1971 VA social 
work report noted that the veteran quit school in the seventh 
grade at age 15, worked as a cook and at other jobs, then 
entered the army.  Since 1966 he had worked for a local 
upholstery company.

In August 1980, the veteran sustained another fracture of the 
left tibia and fibula when an automobile ran over his leg.  
He was treated at a VA hospital, where he underwent internal 
reduction of the fracture and straightening of the Lotte's 
nail that was in place from the previous fracture.

In a September 1983 statement, the veteran reported increased 
leg and back pain and that he was unable to work any longer 
because of the pain.

In February 1984, the veteran sought VA outpatient treatment 
for complaints of left knee and hip pain.  The examiner noted 
history of tibia and fibula fracture in service, fixation 
with Lotte's nail and uneventful healing, refracture in 1980 
with manipulation and rebending of the nail, and progressive 
pain in the knee and left hip since.  On clinical 
examination, the examiner's impression was degenerative 
changes of the left knee status post tibia fracture with 
Lotte's nail.

On VA examination in March 1984, the examiner noted 
limitations of motion in the back in all planes, mild varus 
deformity of the left tibia with less prominent medial 
malleolus and five degree angulation, left ankle dorsiflexion 
limited to five degrees, otherwise full.  Other joints showed 
degenerative changes.  X-ray of the lumbosacral spine showed 
minimal anterior degenerative spur formation at multiple 
levels, otherwise normal.  X-ray of the left tibia and fibula 
showed a metallic fixation nail across an old healed mid-
tibia fracture and a completely healed fracture of the upper 
and mid-fibula.  The diagnosis was old open fracture left 
tibia with mild deformity, generalized degenerative changes, 
especially the back.

A July 1986 x-ray of the left leg including the knee joint 
found apparent multiple fractures of the tibia and fibula 
with open reduction and internal fixation, healed, in 
anatomical alignment.  There was minimal spurring of the 
patellar margins, noted as an expression of early 
degenerative changes.  There was spurring of the anterior 
corner of the distal tibia at the tibio-talar joint, and 
irregular contours of the fibular and tibial malleoli.  The 
changes were felt to be the result of post-traumatic 
arthrosis deformans.  September 1986 x-ray of the lumbar 
spine yielded an impression of L3-4 and L4-5 disc space 
narrowing.  Associated degenerative changes were also noted.  
In October 1986, he sought treatment for acute low back pain 
that began the night before when he bent over to pick up a 
bread wrapper.  The clinical impression was possible 
herniated nucleus pulposus.  An October 1986 x-ray revealed 
straightening of the spine, presumed due to muscle spasm, but 
no change in intervertebral disc space from the previous 
month's x-ray study.

In a June 1987 application for TDIU benefits, the veteran 
reported his last full time work was in February 1985.  An 
employer from a "boat top" shop signed the VA application 
form as his employer or supervisor, indicating that because 
of leg and back pain, the veteran could no longer do the 
required work.

On VA examination in July 1987, the veteran complained of leg 
and back pain, stating that back pain occasionally radiated 
into the left or right buttock.  On examination, there were 
bulges and scars on the left leg, felt to be residua of a 
compounding of the left fibula and healed scars from 
procedures related to placement of the Lotte's nail in the 
old fracture.  The veteran walked with a stiff left leg, 
secondary to shortening of the left leg.  There was no 
sensory pattern in the lower left extremity.  Orthopedic and 
neurologic testing revealed plantar flexion of the ankle of 
five degrees, with other ranges of motion normal, and limited 
range of motion of the low back.  The impression, in addition 
to history of fractures, was moderate (3/4 inch) shortening 
of the left leg and traumatic osteoarthritis of the back, at 
least partially due to the service-connected fractures, and 
history of possible disc without objective evidence of root 
involvement on current examination.

On VA examination in March 1988, left leg shortening, 15 
degrees of dorsiflexion and 45 degrees of plantar flexion of 
the left ankle without tenderness, heat, redness or swelling.  
The knee had zero to 145-degree range of left knee motion 
without heat or tenderness in the knee, complaints of 
generalized tenderness to palpation of the tibia.  
Neurological evaluation of the lower extremities revealed 
fair toe walk and inability to heel walk on the left, but 
tandem walking was satisfactory on inner and outer boarders 
of the feet.  Muscle strength and reflexes were full 
bilaterally.  X-ray of the left ankle was unremarkable.  X-
ray of the left knee revealed the intramedullary rod from the 
fractured leg and no other abnormality.  X-ray of the lower 
leg revealed the old tibia-fibula fracture and the 
intramedullary rod, without other abnormalities.

VA examination in December 1991, the veteran reported history 
of back and left leg pain over the years since the fractures 
in service.  He reported chronic low back pain varied in 
severity.  Aggravating factors included activities such as 
bending, lifting, twisting or stooping, as well as prolonged 
sitting or standing; standing was particularly bothersome.  
He reported that pain radiated into his left leg.  He 
complained of pain in the left leg from the knee into the 
distal tibial region, aggravated primarily by prolonged 
standing.  Physical examination revealed he walked with a 
mild left limp.  The left leg was 1/2 inch shorter than the 
right.  Examination of the back revealed he could stand 
erect.  There was no evidence of paravertebral muscle spasm, 
but there was tenderness to palpation in the right lower 
lumbar region.  Range of lumbar motion was 60 degrees of 
flexion and 30 degrees of extension.  Left knee motion ranged 
from zero to 150 degrees; there was no redness or heat in the 
knee and no more than mild tenderness to palpation on the 
medial aspect of the knee.  There was no instability.  There 
was a well-healed surgical scar adjacent to the tibial 
tubercle and palpable callus at the juncture of the mid and 
distal thirds of the left tibia secondary to the old healed 
fracture.  The veteran did a fair toe walk but had difficulty 
with heel walking on the left.  He could squat and arise from 
one third of a full squat.  X-ray of the lumbar spine showed 
mild narrowing of the L4-5 disc space with some borderline 
narrowing of L2-3 and L3-4 disc spaces.  There was mild facet 
osteoarthrosis of the lower lumbar spine at L5-S1 and slight 
narrowing and sclerosis of the sacroiliac joint bilaterally, 
with the impression of lumbar spondylosis as describe and no 
acute bone abnormality.  X-ray of the left tibia and fibula, 
compared with a March 1988 study, again noted old healed 
fracture with metal hardware in unchanged position.  The 
diagnosis was chronic low back pain with history of injury, 
mechanical component secondary to limb length discrepancy, 
with degenerative changes; residuals of left tibia/fibula 
fracture with 1/2 inch shortening and post-operative 
intramedullary rod.

May 1992 x-ray of the left knee revealed the intramedullary 
rod and mild degenerative changes of the knee with 
irregularity of the tibial spines and mild marginal 
osteophyte formation.  X-ray of the lumbar spine revealed 
generalized osteoporosis and L4-5 disc disease with mild 
degenerative changes.

On VA examination in January 1995, the examiner noted he had 
reviewed the veteran's claims folder and had examined him on 
previous occasions.  The examiner reiterated the veteran's 
previous report that bending, lifting, twisting, stooping, or 
prolonged sitting, standing or walking all exacerbated back 
and left leg pain.  The veteran described pain in the left 
leg from the knee to just above the ankle, which continued to 
worsen and to be aggravated by prolonged standing especially.  
The veteran reported he last worked in 1985 as a trimmer's 
helper in an automobile upholstery business.  At that time, 
he had significant problems due to squatting, stooping, 
bending and lifting required by the job.

Physical examination revealed a short-leg limp on the left 
with a 1/2 inch shorter left than right leg.  He could stand 
erect and had no muscle spasm, but there was generalized 
tenderness to palpation over the lower back and right buttock 
region.  Range of lumbar spine motion was 45 degrees of 
flexion and 20 degrees of extension with complaints of pain 
on motion.  The left knee had a zero to 150-degree range of 
motion with some crepitus and no particular tenderness to 
palpation.  There appeared to be increased anterior excursion 
on the Lachman's test, but there was a firm end point.  Pivot 
shift was negative.  There was no redness, heat, or swelling 
of the knee.  The surgical scar medial to the tibial tubercle 
was well healed.  There was mild tenderness about the knee 
and a tender palpable callus formation at the healed fracture 
site.  The left ankle had 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  Toe walking was fair and heel 
walking was poor.  He could squat no more than 1/3 of the way 
down and then arise.  Reflexes and sensation were intact in 
the lower extremities.  X-ray of the lumbar spine showed 
prominent anterior osteophytes at L3-4 and L4-5 without other 
abnormalities, with an impression of moderate degenerative 
changes.  X-ray of the left tibia and fibula, excluding their 
proximal ends, revealed the rod transfixing the healed tibia 
fracture and a healed fibular fracture.  The examination 
diagnoses were chronic low back pain with history of injury, 
degenerative changes of the lumbar spine, exacerbation of 
pain secondary to limb length discrepancy; residual of 
fracture of left hip [sic] with 1/2 inch of shortening, post-
operative intramedullary rodding.

The examination request asked the examiner to comment on the 
veteran's disabilities viewed in relation to the medical 
history and his working or seeking work, with a full 
description of the effects of disability on his ordinary 
activity.  In response, the examiner commented that the 
veteran definitely had limitations of activity such as 
bending, lifting, twisting; prolonged sitting, standing or 
walking would be difficult; and squatting, stooping, or any 
climbing would be markedly limited.  He would be unable to 
work around unprotected heights or moving machinery.  He 
would be very limited in his previous work in the automobile 
upholstery business, because he could not do the climbing, 
bending, twisting and stooping necessary to climb into cares 
to remove seats.

A May 1995 statement from a former employer in an auto 
upholstery shop stated that the veteran was not able to 
perform his work as a helper in the upholstery shop because 
of his back and leg bothering him; he could not take seats 
out of cars or lift them.  Another May 1995 statement, from 
an employer in a boat and upholstery shop, stated that the 
veteran was unable to perform any work duties in his shop 
because the veteran could not lift seats "or etc."  He also 
indicated the veteran had breathing problems upon walking two 
or three steps.  He stated, "He isn't any good for work 
anymore."

September 1996 VA outpatient records show a diagnosis of lung 
cancer, status post left lower lobectomy.

January 1997 VA x-ray of the lumbar spine to rule out disc 
herniation, compared to a February 1994 study, found mild to 
moderate narrowing of the L2-3 and L4-5 disc spaces, minimal 
narrowing of the L3-4 disc space, and minimal wedge-shape of 
T2-L1, with an impression of mild to moderate degenerative 
disc disease of L2-L5.  A lumbar CT (computed tomography) in 
February 1997 showed some concentric bulging of the L3 disc, 
predominantly anteriorly with little posterior pressure, 
evidence of degeneration of the nucleus pulposus at that 
level, moderate ossification of the chronically bulged or 
extruded disc anteriorly and a large spur to the left, but no 
pressure on the thecal sac or nerve root.  At L4-5 there was 
chronically degenerated disc with some gas in the nucleus 
pulposus and concentric bulging with relatively minimal 
pressure posteriorly.  There was calcific deposit or 
ossification of the extruding disc segments, enlarged 
anterior osteophytes developing in the superior edge at L5, 
slight irregularity of the apophyseal joint at that level 
with minimal osteophyte formation developing, spurring 
anteriorly at L5 and S1, and some slight posterior bulging of 
that disc, primarily to the left.  There was slight pressure 
on the thecal sac at that level and some calcific deposit in 
that chronically bulging disc.  All of the changes were seen 
on the previous study.  The CT impression was degenerative 
disc disease at L3-4 and L4-5; arthritic changes developing 
in the lower lumbar region, with some bone islands more 
prominent than in 1994.

A February 1997 whole body bone scan, performed to check for 
cancer metastases, found degenerative changes of the left 
shoulder, lumbar spine, cervical spine, both knees, the left 
ankle, both feet, both wrists and the sacroiliac joints.  The 
impression was abnormal scan with post-traumatic and 
degenerative changes.  The report did not distinguish which 
joints had post-traumatic and which had degenerative changes.

March 1997 VA outpatient records show a positive straight-leg 
raising test and that the veteran was scheduled for a 
surgical consult regarding lumbar radiculopathy.  There is no 
indication in the outpatient records that he had the 
consultation.  He was referred to kinesitherapy with a 
history of cervical and lumbar radiculopathy to be evaluated 
for a walker.  Upon evaluation, he was felt adequately stable 
with a wooden cane, which was issued.  March 1997 outpatient 
notes also show a diagnosis of gastroesophageal reflux 
disease (GERD).

On VA examination in May 1997, the examiner noted chronic 
lumbosacral strain with severe limitation of motion.  The 
veteran reported increasing disability and chronic low back 
pain and that any attempts at bending, lifting, twisting, 
prolonged sitting, standing, or walking exacerbated the 
condition.  He reported having fallen frequently and now 
using a walking cane.  He described pain radiating out of his 
back into both legs.  Physical examination revealed that the 
veteran moved slowly, stiffly, and with a limp on the left.  
He could stand erect.  There appeared to be mild right 
paravertebral muscle spasm and tenderness to palpation.  
Lumbar range of motion was 60 degrees of flexion, 20 degrees 
of extension, 20 degrees of lateral bending, bilaterally, and 
20 degrees of right and 40 degrees of left rotation.  The 
veteran complained of pain on range of motion testing.  
Reflexes and sensation were intact in the lower extremities.  
Sitting straight-leg raising test produced back pain with 
raising of either leg.  Referencing the February 1997 CT 
scan, the diagnosis was chronic lumbar syndrome, markedly 
symptomatic.  Regarding functional loss, the examiner opined 
the veteran would be unable to sit, stand, or walk for 
prolonged periods, and he would have difficulty with 
squatting, stooping, or going up and down steps.

June 1997 x-ray of the left leg revealed osteoporosis and old 
healed fracture deformity of the tibia and fibula with tibial 
intramedullary rod in place, without other lesions or 
osteomyelitis.  The impression was old fracture deformity of 
the midtibia and fibula.

June 1997 outpatient records reveal diagnoses of COPD 
(chronic obstructive pulmonary disease) and complaints of 
left leg pain along the outer tibia, assessed as related to 
an old fracture.  A September 1997 outpatient record shows a 
diagnosis of diabetes.

A January 1998 upper gastrointestinal study revealed hiatal 
hernia with GERD.

The veteran was seen in a VA outpatient orthopedic clinic in 
August 1998 for complaints of pain in the left distal third 
of the left tibia and medial femoral condyle.  Examination 
showed no drawer signs from 10 to 90 degrees in the left knee 
and a tender medial femoral condyle.  X-ray was noted to show 
healed tibia, rod intact, and mild degenerative joint disease 
of the knee.  The examiner advised against removal of the 
rod.

The veteran was seen in the VA kinesitherapy section in May 
1998 with a diagnosis of COPD and current problems of 
shortness of breath.  He was evaluated for need for and 
feasibility of using a three-wheeled scooter.  Use of the 
scooter was felt beneficial due to his COPD.  Outpatient 
records reveal the veteran has obtained a scooter.

A November 1998 list of active problems included malignant 
neoplasm of the bronchi and lung, pleurisy, hypertension, 
chronic airway obstruction, chronic ischemic heart disease, 
old myocardial infarct, malignant neoplasm, diabetes 
mellitus, headache, chronic sinusitis, hyperlipidemia, pain 
in limb, respiratory abnormality, congestive heart failure, 
pneumonia, acute respiratory failure, other disease of lung, 
and atrial fibrillation.

In a December 1998 application for TDIU benefits, the veteran 
reported his last place of employment was at an automobile 
trim shop as a helper in 1982.

On VA examination of the left leg in January 1999, the 
veteran entered on a motorized scooter.  He was taking oxygen 
from a portable tank.  With the examiner pushing the oxygen 
tank, the veteran moved slowly with a limp and apparently 
precarious balance.  The left knee had zero to 140 degrees of 
motion with increased pain on motion.  He had 2+ laxity on 
the Lachman's with a firm end point.  There was no medial or 
lateral laxity.  There was good alignment of the tibia with 
palpable callus at the junction of the mid and distal third.  
The ankle had five degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was increased pain with the ankle and 
with the distal tibia on testing the ankle for range of 
motion.  The left leg was measured as 3/4 inch shorter than 
the right.  X-ray of the left knee, tibia, fibula and ankle 
produced an impression of intramedullary rod stabilizing an 
old healed fracture of the left tibia with degenerative 
changes of the knee and ankle.  The diagnosis was residuals 
of fracture of the left tibia and fibula with shortening of 
the left lower extremity.

The examiner commented,

As far as the DeLuca [v. Brown, 8 Vet. 
App. 202 (1995)] provisions, he had pain 
on range-of-motion as noted.  Certainly 
he is markedly limited in his physical 
capacity not only due to the leg, but 
also due to severe lung problems.  He 
would certainly have pain with increased 
use as described such as weight bearing.  
It is not feasible, however, to attempt 
to express any of this  in terms of 
additional limitation to motion as this 
cannot be determined with any degree of 
medical certainty.

The veteran had a VA examination of the spine and low back in 
April 1999.  The veteran complained of continued chronic low 
back pain.  He reported difficulties with activities such as 
bending or lifting.  He required frequent position changes as 
extended periods of sitting, standing, or walking were 
bothersome.  He described episodes of pain radiating into 
both legs.  He reported the recent prescription of Oxychodone 
for pain, which he took at bedtime.  The examiner noted a 
diagnosis of lung cancer since the January 1999 examination 
with recent completion of 17 radiation treatments.  He again 
entered the examination on a motorized scooter and attached 
to portable oxygen.  He was able to stand erect.  There was 
no spasm, but there was tenderness to palpation in the 
midline of the lower back.  Range of motion of the lumbar 
spine was 55 degrees of flexion, 10 degrees of extension, 
right and left lateral bending were 20 degrees, and right and 
left rotation were 35 degrees.  The veteran had pain on range 
of motion testing.  Neurological evaluation of the lower 
extremities revealed normal muscle strength and intact 
reflexes.  Sitting straight leg raising test was negative for 
radicular signs.  X-ray revealed dextroscoliosis of the 
lumbar spine with diffuse severe degenerative changes and 
diffuse disc space narrowing at L2-3 through L5-S1.  Facet 
joints were sclerotic bilaterally.  The impression was 
scoliosis and severe disc space narrowing and degenerative 
changes of the lower lumbar spine.  The examiner diagnosed 
chronic lumbar syndrome, history of service-connected chronic 
lumbosacral strain with severe limitation of motion.  The 
examiner, who conducted the January 1999 examination, 
reiterated his January 1999 comment regarding "DeLuca 
factors" as they relate to the veteran's lumbar disability.

The veteran testified at a hearing before the undersigned 
Board member in March 2000.  He stated he had constant knee 
and back pain and that he could only sleep three to five 
hours per night because of pain.  He stated that the pin in 
his leg needed to come out, but could not because of his 
other health problems.  He asserted he had knee and ankle 
problems associated with his leg fracture.  He said his ankle 
turns in when he walks.  He testified that no doctor had 
confirmed that his ankle problem was due to his knee problem, 
but that he had been told he would have pain in his leg as 
long as the pin was in place.  He stated he fell often 
because of his leg.  He testified that his back had stiffness 
with occasional spasms and jerks that also affected his 
sleep.  He said if he turned the wrong way it felt like he 
had been hit.  He said surgery had been planned, but the 
doctor died and he never heard more about it.  He said he had 
limited range of motion of the back, that the pain even hurt 
his head, and that pain radiated down his legs.  He stated 
the pain was not constant, being worse some weeks than 
others; he had occasional relief if he took enough pills.  He 
reported being unemployed for 10 years, with his last full 
time work 20 years ago for an auto upholstery shop where he 
removed car seats, took off the covers, installed covers and 
reinstalled the seats, but the work was done on his knees and 
required bending that he could no longer do.  He reported his 
work experience was at labor and he had a 7th grade 
education.  He said in the past he had been a cook and had 
worked in a service station, but he could no longer do those 
jobs because they required standing.


II.  Analysis

A.  Increased Schedular Ratings

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claims.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The evidence of 
record is adequately developed to resolve the issues on 
appeal, and nothing in the record suggests that VA has not 
discharged its duty to assist the veteran to develop the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

Disability evaluations are determined by the application of a 
schedule for rating disabilities based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  The Board considers all of the 
medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, "where an 
increase in the disability rating is at issue, the present 
level of the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO considered whether to refer either disability under 
review in this case to one of the VA officers authorized to 
allow extraschedular rating.  The provisions of the VA rating 
schedule represent the average impairment in earning capacity 
in civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  However, in exceptional cases where the 
rating schedule is inadequate, the VA Undersecretary for 
Benefits or the Director, Compensation and Pension Service, 
may authorize an extraschedular evaluation commensurate with 
the average impairment in earning capacity due exclusively to 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1) (1999).  Extraschedular rating of a disability 
is warranted in such exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The evidence of record does not show anything extraordinary 
about either disability that renders the rating schedule 
inapplicable to it.  The evidence of record shows that the 
veteran's disabilities are adequately addressed under the 
appropriate diagnostic codes of the rating schedule when 
considered in terms of the average impairment in earning 
capacity in civil occupations generally caused by the his 
disabilities.  38 C.F.R. § 3.321(a) (1999).  Although he 
testifies that his disabilities prevent him from engaging in 
any work, the facts of his case show that factors such as age 
and education that are not cognizable under the 
extraschedular standard contribute to his individual 
circumstances.  These facts comport better with the standard 
for award of TDIU than with the exceptional circumstances 
standard of entitlement to extraschedular rating.  See Kellar 
v. Brown, 6 Vet App 157 (1994) (distinguishing standard for 
extraschedular rating of specific disabilities from standard 
for TDIU); VAOPGCPREC 6-96.  The Board agrees that the 
preponderance of the evidence is against consideration of 
either service connected disability for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).

1.  Chronic Lumbar Syndrome

The veteran's low back disorder is currently rated as 
intervertebral disc syndrome.  The June 1999 supplemental 
statement of the case (SSOC) indicates that the RO applied 
the diagnostic code for intervertebral disc syndrome rather 
than the long-used diagnostic code for chronic lumbosacral 
strain because of the veteran's reports of back pain 
radiating into the legs, notwithstanding the lack of an 
actual diagnosis of intervertebral disc syndrome.  Whereas 
the current 40 percent rating is the maximum authorized for 
chronic lumbar strain, see 38 C.F.R. § 4.71a, Diagnostic Code 
5295, or for limitation of motion of the lumbar spine, see 
Diagnostic Code 5292, the Board will interpret the evidence 
to rate by analogy, 38 C.F.R. § 4.20 (1999), leaving the 
selection of the diagnostic code undisturbed.

Intervertebral disc syndrome is rated 60 percent disabling if 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc with little 
intermittent relief.  If the intervertebral disc syndrome is 
severe, recurring attacks with intermittent relief, it is 
rated 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

The veteran does not manifest symptoms compatible with 
sciatic neuropathy.  Although he reports radiation of pain 
into his buttocks and left leg, there is no diagnosis sciatic 
neuropathy, nor has any practitioner ever noted neurologic 
findings compatible with the site of the diseased discs shown 
by CT study.  The pain has not been identified as 
characteristic of neuropathy.  The April 1999 VA examination 
found no neurologic signs.  Several outpatient impressions of 
radiculopathy were not confirmed on subsequent examinations.  
The veteran has presented with demonstrable muscle spasm only 
in October 1996, which the Board finds an acute episode, as 
repeated subsequent examinations found no or only mild spasm 
that did not in any way approximate the demonstrable spasm 
criterion of a 60 percent rating for intervertebral disc 
syndrome.  There is no record of absent ankle jerk; all 
reflex findings of record are essentially normal.  Nor are 
there "other neurologic findings appropriate to the site of 
diseased disc."  While the veteran may experience little 
intermittent relief from his back symptoms, specifically pain 
and limitation of motion, those symptoms are not attributable 
to intervertebral disc syndrome.  Absent any of the clinical 
manifestations of the syndrome, the fact of little 
intermittent relief from such symptoms as he has is not 
enough to satisfy or nearly approximate, see 38 C.F.R. § 4.7, 
the criteria for a 60 percent rating for intervertebral disc 
syndrome.

A rating under diagnostic code 5293 contemplates limitation 
of motion.  VAOPGCPREC 36-97.  Regulation provides for 
consideration in rating disabilities of the effect of 
objectively demonstrated pain on ranges of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The 40 percent rating 
fully compensates the veteran for the pain associated with 
his low back disorder.  Where a disability rating based on 
range of motion suffers occasional exacerbations that result 
in increased pain that limits motion more than it is limited 
in between such exacerbations, that increased disability due 
to pain must be considered in reaching an overall rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The April 1999 VA 
examiner opined that the veteran's overall medical condition 
precluded any sound medical opinion about the type of 
contribution to the veteran's back disability that pain would 
make under the circumstances described in DeLuca.  The Board 
cannot in the absence of meaningful evidence speculate that 
decrease in range of motion due to pain during undocumented 
flare-ups create disability commensurate with or nearly 
approximating that required for a 60 percent rating.  
Moreover, for example, the ranges of lumbar flexion found on 
VA examination in January 1995, May 1997, and April 1999, 45, 
60, and 55 degrees, show too little variation to suggest 
acute flare-ups warranting higher than 40 percent rating for 
increased disability due to flare-ups of pain.

Alternative diagnostic codes do not afford the veteran a 
higher rating for his chronic lumbosacral condition, however 
diagnosed.  The maximum rating for chronic lumbosacral strain 
is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  If the disability was rated as arthritis applying 
the criteria for limitation of motion, the maximum rating is 
again 40 percent for severe limitation of lumbar motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003-5292 (1999).  Even 
though the veteran may suffer functional impairment due to 
pain, pain may not be the basis for an award under a 
diagnostic code in excess of the maximum evaluation under 
that code.  Spencer v. West, 13 Vet. App. 376, 382 (2000).  
As noted above, there is no basis for extraschedular 
consideration of this disability.

The preponderance of the evidence is against granting an 
increased schedular rating for chronic lumbar syndrome.

2.  Left Tibia and Fibula

The veteran's residuals of left tibia and fibula fracture 
with left leg shortening are currently rated 20 percent 
disabling under the diagnostic code for impairment of the 
tibia and fibula, which provides a 10 percent rating for 
malunion of the tibia and fibula with slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  
A 40 percent rating requires nonunion of the tibia and 
fibula, with loose motion, requiring a brace, Id., which is 
nowhere in evidence in the record and is not discussed 
further in this decision.

Diagnostic Code 5262 provides no specific criteria for the 
several levels of knee or ankle disability, which 
distinguishes the diagnostic code from others generally or 
specifically applicable to the knee and ankle.  See, e.g., 
Diagnostic Code 5003, degenerative arthritis (requires 
arthritis), Diagnostic Code 5257, other impairment of the 
knee (requires recurrent subluxation or lateral instability), 
Diagnostic Codes 5260, 5261 (requires limitation of motion of 
the knee), or Diagnostic Code 5271 (requires limitation of 
motion of the ankle).

Diagnostic Code 5262 also does not provide specifically for 
disability of the knee and of the ankle.  Unless rated as 
degenerative arthritis without limitation of motion, see 
Diagnostic Code 5003, disability in knee and in the ankle 
does not overlap, and separate rating would not be rating the 
same disability twice, or "pyramiding," which is to be 
avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 
(1994).  Therefore, the Board will compare the condition of 
the knee and of the ankle as shown by the evidence to the 
rating criteria in the several diagnostic codes potentially 
applicable to each, both as an aid to assess the level of 
disability of each, and to determine if a higher rating could 
result from separate rating than from rating as malunion of 
the tibia and fibula.

The veteran has joint degeneration in both the knee and the 
ankle.  A July 1986 x-ray report opined that knee and ankle 
(tibiotalar and tibiomalleoli) findings were attributable to 
trauma, thus rating as degenerative arthritis is appropriate.  
See Diagnostic Code 5010 (traumatic arthritis-rate as 
degenerative arthritis).  The rating criteria for arthritis 
provide that arthritis shown by x-ray is to be rated 
according to limitation of motion of the involved joint under 
the diagnostic code for that joint, except if the limitation 
of motion is less than that required for a compensable rating 
under the diagnostic code for the particular joint, a 10 
percent rating is applied for each major joint or group of 
minor joints.  Diagnostic Code 5003.  The knee and the ankle 
are both major joints.  38 C.F.R. § 4.45(f) (1999).  
Comparing the range of motion of the veteran's left knee as 
shown on repeated examination to the range of motion defined 
by regulation as full, 38 C.F.R. § 4.71, Plate II (1999), the 
knee has no limitation of motion, thus it is not compensably 
ratable either under the diagnostic codes for limitation of 
motion of the knee, Diagnostic Codes 5260, 5261, or under the 
above provision of diagnostic code 5003.

Where there is arthritis of two or more major joints shown by 
x-ray, but without limitation of motion, a 10 percent rating 
is warranted, or a 20 percent rating if the two or more major 
joints suffer occasional incapacitating exacerbations.  
Diagnostic Code 5003.  This section of the diagnostic code is 
not for application, because there is only one major joint 
without limitation of motion.  The ankle has limitation of 
motion and may not be rated under that provision.

The left knee is not compensable under the criteria for other 
impairment of the knee, Diagnostic Code 5257, because there 
is no evidence of lateral instability.  The January 1999 
examination specifically found there was none.  The January 
1999 VA examiner found cruciate ligament laxity as shown by 
Lachman's test (test of the cruciate ligament Stedman's 
Medical Dictionary 1780 (26th ed. 1995), and laxity is an 
element of disability when it allows more than normal 
movement of a joint, 38 C.F.R. § 4.45(b) (1999), to be 
considered along with other factors that reduce the function 
of a joint, such as pain.  38 C.F.R. §§ 4.40, 4.45(f), 4.59 
(1999).

There are examination reports of pain of the knee on motion 
and of tenderness, and a finding of crepitus in the past.  
Actual pain on motion in arthritis warrants at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  Multiple x-rays reveal the development of 
degenerative changes in the left knee, with the most recent 
positive x-ray finding in January 1999.  "Even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and section 4.59 would be available."  
VAOPGCPREC 9-98  6 (citation omitted).  Thus, a 10 percent 
rating is warranted for the left knee, 38 C.F.R. § 4.59, if 
separate rating is to the veteran's benefit.  There is 
insufficient evidence of functional disablement due to the 
ligament laxity to find more than 10 percent disability in 
the knee when the laxity is considered together with the pain 
on movement.

The veteran's report of poor balance is not attributed by 
medical evidence to the knee, but appear more related to his 
back and the shortening of the limb as a residual of the 
fractures.  Therefore, no higher rating of the knee is 
warranted because of poor balance or limp.  Those elements of 
his disability are compensated by the 20 percent rating for 
malunion of the tibia and fibula.  The  preponderance of the 
evidence is against a rating greater than the current 20 
percent for malunion of the tibia and fibula to the extent 
that left knee disability is a component of the veteran's 
disability.

The normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion, or a 65-degree 
range.  38 C.F.R. § 4.71, Plate II.  The medical evidence 
shows the progressive decrease in range of dorsal and plantar 
flexion over time from no loss, to 10 degrees of dorsal 
flexion in January 1995 to five degrees in January 1999.  
Plantar flexion has never been measured as less than 40 
degrees.  An overall loss of 20 of a normal 65-degree range, 
approximately one third, is moderate limitation of motion.  
Thus, if as arthritis, applying the diagnostic code for 
limitation of ankle motion, the ankle would be 10 percent 
disabling.  Diagnostic Code 5271.   The pain with motion 
shown on examination does not evidence such additional 
functional loss as to more nearly approximate marked 
limitation of motion, 38 C.F.R. § 4.7, thereby warranting a 
20 percent rating for the left ankle.

Considering the available separate ratings for the left knee 
and the left ankle, the veteran would not obtain an increased 
combined rating if the ankle and the knee were rated 
separately at 10 percent each.  See 38 C.F.R. § 4.25 (1999) 
(table for combining disability ratings).

The last constituents of the residual of the tibia and fibula 
fractures to look at are the shortening of the left leg and 
callus with tenderness at the site of the healed fracture.  
The healed fracture site has remained static for many years.  
The tenderness described on examination does not warrant 
raising the disability rating to 30 percent.  Less than 1 1/4 
inch shortening of a limb due to residual of trauma is 
noncompensable.  Diagnostic Code 5275.

In conclusion, the veteran is appropriately rated 20 percent 
disabled for malunion of the tibia and fibula where there is 
slight disability of both the knee and the ankle under any 
application of the rating schedule.  Taken together, along 
with the shortening of the left lower extremity and the 
tenderness reported at the fracture site, the disability is 
equivalent to or more nearly approximates the criteria for a 
20 percent rating.  Diagnostic Code 5262.  The preponderance 
of the evidence is against a higher schedular rating.

B.  TDIU

Total disability rating for compensation may be assigned 
where the schedular rating is less than total and the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (1999).  To make such an award on its own 
authority, service-connected disability must be compensable 
at the 60 percent rate, if there is a single service-
connected disability, or, if there is more than one, one must 
be ratable at least 40 percent with sufficient additional 
disability to bring the combined rating up to 70 percent.  
Id.

The veteran's 40- and 20-percent rated disabilities produce a 
combined disability rating of 50 percent by application of 
the table for combining disability ratings.  38 C.F.R. 
§ 4.25, Table I (1999).  Consequently the legal criteria for 
awarding a total disability rating under 38 C.F.R. § 4.16(a) 
have not been met.  

However, that does not end the inquiry.  Although the veteran 
does not meet the schedular criteria for a TDIU evaluation, 
there is another means by which such an evaluation might be 
awarded.

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extraschedular consideration all cases of 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in [section 4.16(a)].  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

38 C.F.R. § 4.16(b) (1999).  The Board cannot award an 
extraschedular evaluation in the first instance.  VAOPGCPREC 
6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  However, in 
evaluating the evidence, the Board finds it sufficient to at 
least state a plausible claim under 38 C.F.R. § 4.16(b).

The RO applied the legal standard appropriate to evaluating a 
claim under 38 C.F.R. § 3.321(b) in adjudicating the 
veteran's TDIU claim, stating in the June 1999 SSOC that 
submission to the Director, Compensation and Pension service 
for extraschedular consideration was not done because there 
were no "exceptional factors or circumstances associated 
with the veteran's disablement."  This is the standard 
required for extraschedular rating of single disabilities, 
which requires exceptional factors such as "marked 
interference with employment or frequent hospitalization" to 
show that application of the rating schedule to a specific 
disability is impractical.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  The standard for TDIU benefits articulated in 
section 4.16(b) is inability to "secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities" in light of "the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue."  Kellar v. Brown, 6 Vet App 157 (1994); 
VAOPGCPREC 6-96.

The veteran has a 7th grade education.  He has no skills 
beyond those required for jobs done by bending, lifting, 
twisting, stooping, and such other motions as he has been 
described as unable to due on repeated VA examinations.  Two 
ex-employers reported in May 1995 that he could not work, 
essentially because he could not perform the types of motions 
described on VA examinations.  He has a bad back and bad 
balance that have been attributed to his service-connected 
fracture of the tibia and fibula.  Notwithstanding that the 
combined schedular rating is only 50 percent, nothing in the 
record suggests that this individual can secure and follow a 
substantially gainful occupation when the combined effect of 
his service-connected disabilities, his education, and his 
occupational experience are considered together, 
notwithstanding his admittedly severe nonservice connected 
disabilities.

Notwithstanding that one ex-employer noted that his 
respiratory condition contributed to his inability to do his 
previous work, were he fully able but for his service-
connected disabilities, there is still sufficient evidence to 
render his claim plausible under section 4.16(b), and to 
warrant submission of the case to the Director, Compensation 
and Pension Service.



ORDER

A rating in excess of 40 percent for chronic lumbar syndrome 
is denied.  

A rating in excess of 20 percent for residuals of left tibia 
and fibula fracture with shortening of the extremity is 
denied.

Entitlement to a total disability evaluation based on 
individual unemployability under the schedular criteria of 38 
C.F.R. § 4.16(a) is denied.

The claim for total disability based on individual 
unemployability under 38 C.F.R. § 4.16(b) is well grounded, 
and to that extent the claim is granted.


REMAND

The issue of entitlement to TDIU benefits under 38 C.F.R. 
§ 4.16(b) is remanded to the RO for the following action:

Submit this case to the Director, 
Compensation and Pension Service for 
extraschedular consideration of 
entitlement to TDIU, with a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

Thereafter, if the determination remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case and provide an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



